DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 
Regarding claim 9, Applicant argued that “Although Bradfield discloses windings 42, there is no disclosure in Bradfield regarding the relative geometry and placement of its end coils relative to any type of cooling passage from a first side of the winding end turns to a second side of the winding end turns opposite the first side”. But as can be seen in the marked up FIG 1 below, Bradfield shows winding end turns which protrude from the stator core. Bradfield also shows cooling passages extending through the winding end coils and the stator. Thus, the argument is not persuasive.

    PNG
    media_image1.png
    687
    701
    media_image1.png
    Greyscale

Applicant’s arguments, see pages 12-14, filed 11/30/2020, with respect to Claims 1-5 and 18-21 have been fully considered and are persuasive.  The rejection of claims 1-5 and 18-21 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-17 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradfield (US 2015/0091398).
Regarding claim 9, Bradfield teaches          27877669.1an electrical machine stator (32) including a stator core (34) and a plurality of winding end turns, the stator core (34) including a cooling fluid passage (50, 52) extending therethrough from a first axial end (33) of the stator core (34) to a second axial end (35) of the stator core (34), 
the cooling fluid passage (50, 52) having a first cooling fluid port structured to discharge a cooling fluid from the first axial end (33) of the stator core (34), 
the plurality of winding end turns including a first plurality of winding end turns at the first axial end (33) of the stator core (34), the first plurality of winding end turns having a first cooling passage (part of the bend 48 which is connected to the cooling fluid passage 50, 52) therethrough that extends from a first side of the first plurality of winding end turns to a second side of the first plurality of winding end turns opposite the first side of the first plurality of winding end turns, 
the plurality of winding end turns also including a second plurality of winding end turns at the second axial end (35) of the stator core (34), the second plurality of winding 
the first cooling passage (48) and the second cooling passage (54) structured to pass a cooling fluid when the electrical machine stator (32) is incorporated into electrical machine (20) and the electrical machine (20) is in an operating condition, the first cooling passage (48) and the second cooling passage (54) defined by a plastic deformation of winding conductor segments (42; FIG 10, and refer Figs. 1-7; the cooling passages are inserted in between the coil ends as shown in FIG 10), 
the first cooling passage (48) having a line of sight from the first side of the first plurality of winding end turns to the second side of the first plurality of winding end turns (FIG 1-7 shows the first cooling passage adjacent the winding end turns are axially straight), 
the second cooling passage (54) having a line of sight from the first side of the second plurality of winding end turns to the second side of the second plurality of winding end turns (FIG 1-7 shows the second cooling passage adjacent the winding end turns are axially straight).

    PNG
    media_image2.png
    383
    684
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    687
    701
    media_image1.png
    Greyscale

Regarding claim 10/9, Bradfield was discussed above in claim 9. Bradfield further teaches wherein the first cooling passage (48) of the plurality of winding end turns positioned proximate with the cooling fluid passage (50, 52) of the stator core (34).
	Regarding claim 11/10, Bradfield was discussed above in claim 10. Bradfield further teaches wherein the stator core (34) includes a plurality of cooling fluid passages (50, 52; FIG 3, 4) and the plurality of winding end turns include a plurality of first cooling passages (48; FIG 1, 3, 4).
	Regarding claim 12/10, Bradfield was discussed above in claim 10. Bradfield further teaches wherein an inlet of the first cooling passage (48) is radially and circumferentially coincident with the first cooling fluid port of the stator core (34), and wherein the plurality of winding end turns are impregnated (FIG 1 shown above; all the first cooling passage 48 and the cooling fluid passages 50, 52 are aligned circumferentially as shown in FIG 3, 4).
	Regarding claim 13/12, Bradfield was discussed above in claim 12. Bradfield further teaches which further includes a hollow pipe (46) disposed in the first cooling passage (48).
	Regarding claim 14/12, Bradfield was discussed above in claim 12. Bradfield further teaches which further includes an electrical machine rotor (22) coupled with the electrical machine stator (32) to form an electrical machine (20), wherein the stator core (34) includes a plurality of cooling fluid passages (50, 52) and the plurality of winding end turns include a plurality of first cooling passages (48), and wherein the number of first cooling passages (48) is the same as the number of cooling fluid passages (50, 52).
Regarding claim 15/9, Bradfield was discussed above in claim 9. Bradfield further teaches wherein the electrical machine stator (32) further including an assembly tooling (46) that extends through the first cooling passage (48).
Regarding claim 16/15, Bradfield was discussed above in claim 15. Bradfield further teaches wherein the assembly tooling (46) includes an internal passage (conduit; FIG 2).
Regarding claim 17/16, Bradfield was discussed above in claim 16. Bradfield further teaches wherein the assembly tooling (46) is in the form of a pipe (FIG 2) inserted through the first cooling passage (48), the pipe having an internal passage (conduit) configured to convey cooling fluid therethrough and structured to remain with the stator core (34) when the stator core (34) is integrated with an electrical machine rotor (22).
Regarding claim 23/9, Bradfield was discussed above in claim 9. Bradfield further teaches wherein the cooling fluid passage (50, 52) also includes a second cooling fluid port structured to receive the cooling fluid into the second end (35) of the stator core (34), and wherein a cooling fluid flowpath extends through the second cooling passage (54), into the second cooling fluid port, through the cooling fluid passage (50, 52), out the first cooling fluid port, and into the first cooling passage (48).

    PNG
    media_image3.png
    687
    701
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 1-8, 18-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the specific limitation of “a cooling fluid flow path defined through an interior passage (84) of the first end coil (82), through the cooling fluid passage (72), and through an interior passage (84) of the second end coil (82; both coil ends are given the same number), the cooling fluid flow path starting from the interior passage (84) of the second end coil (82), to the second cooling fluid port (74) of the stator (14), through the cooling fluid passage (72) of the stator core (24), to the first 

    PNG
    media_image4.png
    432
    451
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    365
    346
    media_image5.png
    Greyscale

The closest prior art Bradfield (US 2015/0091398) discloses a cooling conduit (46, 46a) which is placed between windings (42), Bradfield’s cooling conduit is a winding path as shown in FIG 3-7, instead of a single passage which extends from one axial end of a stator core to another axial end. 

    PNG
    media_image6.png
    328
    463
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    281
    486
    media_image7.png
    Greyscale

Claims 2-8 and 22 are allowable for depending upon claim 1.

Regarding claim 18, the specific limitation of “positioning a first assembly tool (86) between conductor segments (92) of the first end turn (82) and a second assembly tool (86) between conductor segments of the second end turn (82); aligning the first assembly tool with the cooling fluid passage (72) and aligning the second assembly tool with the cooling fluid passage (72); plastically deforming the conductor segments of the first end turn against the first assembly tool and conductor segments of the second end turn against the second assembly tool”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Bradfield discloses a cooling conduit (46) which is inserted between coil windings (42; FIG 10), but fails to teach assembly tools used to deform coil ends.
Claims 19-21 and 24 are allowable for depending upon claim 18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834